Duffel, J.
This is an action for a malicious arrest and imprisonment. The plaintiff claimed $10,000 damages, and the defendant is appellant from a judgment of $1000, rendered on a verdict of the jury who were impanneled to try the cause.
The principal facts of the case, as disclosed by the evidence, are: that the plaintiff is a merchant in the city of New Orleans, carrying on the business of a family grocery; that he has a wife and two or four children ; that he was in the habit of supplying his store by purchases on short credits made from the commercial house of Lanata Brothers; that being indebted to said house in the sum of $290 05, ho was finally induced by the clerk or collector of Lanata Brothers to give, on the 3d of December, 1851, his check for said amount on the Orescent Oity Bank, payable to the order of Lanata Bros, and dated ahead, 8th December, 1851; that it was well understood, at the time, that he had no funds in bank, but expected to be able to deposit the amount in time ; that the check was given with that understanding, and at the solicitation of said collector to save him the trouble of calling again; that early in the morning of the 8th of December, 1851, the plaintiff sent his clerk out to collect a sufficient sum to meet the payment of the check, but being unsuccessful, he desired his clerk to call on some friends to borrow the money, and that failing in this, he then, between the hours of 8 and 9 o’clock, A. M., sent his clerk to Lanata Bros, to ask them to hold the check for two days, when it would be paid ; the answer to this message was that the check had been used the day before ; that the check having been refused by the bank, *338Lanata Bros, redeemed it; that on the following day the plaintiff did again sen'd his clerk to Lanata Bros, to ask them to keep the check until the next day, that he would then pay it, but a brother of the defendant answered that it was too late, that the defendant had gone out to make an affidavit against the plaintiff'; that the plaintiff was arrested on the same day on the affidavit of the defendant, “ Charging him with having drawn a check on a bank having no money deposited therein at the time, with intent to commit fraudthat the plaintiff was searched by a police officer, and locked up in a cell for a space of an hour and a half, his store left opened in charge of a small negro ; that the plaintiff was released on giving bond to appear the next day before the examining magistrate ; that the check was paid on the following day, at the suggestion of the magistrate, the plaintiff protesting all the while against the arrest, and the charge was thereupon dismissed. The Recorder says, “ I told Mr. Lanata, you will have your money and I will dismiss the case. I do not recollect that he made any objection to this, but I was not consulting Mr. Lanata. The charge was never withdrawn, it was dismissed on condition that it would be made good at the bank. The check was made good and the amount came into my hands, and was paid over to Lanata Bros. Dominique Lanata did not appear to prosecute the charge made under the affidavit, the case was never fixed for trial.” The brother of the defendant testifies, “ That Mr. D. Lanata made the affidavit. He made it for the purpose of compelling payment of this check. My brother is a gentleman of wealth. Money was very tight in the fall of 1857 and money scarce. All the free banks suspended, so did the Citizens’ Bank.” It appears also that the plaintiff made, from the 3d to the 8th of December, 1857, deposits in the Crescent City Bank to the amount of $11'74 77, and that he only had to his credit on the evening of the latter day, $52 28, thus showing that he had, between those dates, drawn for $1122 49. The plaintiff contends that the Act approved March 15th, 1855, p. 398, entitled “ An Act supplemental to an Act relative to crimes and offences,” under which the affidavit was made for his arrest, applies only to bank officers. This is an error, its provisions are sweeping' and embrace all classes of persons. The Act after enumerating the officers of banks, adds “ As also any person who shall, with a view to defraud any such banker or banking company, knowingly draw or pay a check or checks, without funds in the said company drawn upon, etc.”
The defendant filed a peremptory exception to the plaintiff’s petition, to the effect that the petition does not contain any cause of action. The petition sets forth at length, the circumstances under which the check was drawn, his exertions to induce the defendant, and his co-partners, to withhold the check from the bank for two days, the affidavit, his arrest, his discharge and the motives which actuated the defendant; and he charges specially, “ That throughout the whole of these proceedings, connected with the arrest and confinement of your petitioner, the said Dominique Lanata has acted most wrongfully, illegally and maliciously.” It is true, that the petition does not contain the specific allegation of the want of probable cause ; but we do not understand that those words are essential or sacramental. We look, in civil actions, to the substance in order to be able to determine the sufficiency of the cause of action ; and if, in the case at bar, the allegations of the petition are true, and they must be so considered to test the validity of the exception, then we are forced to acknowledge that the allegations of the petition amply indicate an utter want of probable cause, and contain all the necessary elements to prosecute the action. Parish v. Municipality, 8 An. 145. “ The question of probable cause is composed of law and fact; it being the province of *339the jury to determine whether the circumstances alleged are true or not; and of the court to determine whether they amount to probable cause.” Greenleaf vol. 2, § 454. The exception was therefore properly overruled.
On the merits of the cause it appears to us clear, from the evidence, that the animus furandi did not exist, for it is apparent that the plaintiff never entertained the idea of defrauding the bank, and this too to the perfect knowledge of the defendant. And had the complaint been made by any third innocent person, the plaintiff would have been, at once,'discharged on the disclosure of the facts known by the defendant. The plaintiff may have acted dishonestly towards the defendant, but such conduct would not authorize a prosecution under the statute. A stronger case of want of probable cause, within the knowledge of the informer, could hardly be supposed; and it is-not even alleged that the defendant acted under legal advice. It is alleged and proved that the plaintiff' was arrested on an affidavit made by the defendant, that he was discharged by the examining magistrate, propria motu, it is true, but clearly with the knowledge and silent acquiescence of the satisfied creditor, that the prosecution is now at an end, and that the defendant acted without probable cause, and, in legal intendment, maliciously.
Express malice is proved, the defendant made the affidavit for the sole purpose of compelling payment of the check ; and the want of probable cause is established by direct evidence within the knowledge of the defendant. Greenleaf vol. 2, § 449, 454 and 455. Grant v. Deuel, 3 R. 18; Driggs v. Morgan, 10 R. 120; Hall v. Acklin, 9 An. 220; Talbert v. Stone, 10 An. 537; McCormick v. Conway, 13 An. 53.
The plaintiff having substantiated the averments of Ms petition, is entitled to indemnity for the peril occasioned to him in regard to his liberty, for the injury to his reputation, his feelings, and his person, and for all the expenses to which he necessarily has been subjected. And if no evidence is given of particular damages, yet the jury are not, therefore, obliged to find nominal damages only. Greenleaf vol. 2, § 456 ; O. C. 2294.
Exemplary damages should, nevertheless, be commensurate to the nature of the offence, having due regard to the standing of the parties ; and when extravagant damages are allowed, they will be reduced to their proper standard. Fitzgerald v. Boulat, Opinion Book No. 29, p. 136; McGary v. The City of Lafayette, 4 An. 440. It appears to us, when we take all the surrounding circumstances of the case into consideration, and the imprudence, if not the want of good faith, of the plaintiff in withdrawing from the bank his funds, when he was aware of his outstanding check, that one thousand dollars would have been a sufficient atonement, and we will so decree.
It is, therefore, ordered, that the judgment of the lower court be reversed. And it is now further ordered, adjudged and decreed, that the defendant be condemned to pay to the plaintiff the sum of one thousand dollars, with legal interest from judicial demand, and the costs of court a qua, those of the appeal to be paid by the plaintiff.